IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF RESIGNATION                             No. 70199
                  OF KELLEY ANNE ALEXANDER, BAR
                  NO. 8137.                                                        FILE
                                                                                    MAY 0 9 2016
                                                                                          K. LINDEMAN
                                                                              CL          LLIPMEME CI RT
                                                                              BY
                                                                                   CH


                            ORDER GRANTING PETITION FOR RESIGNATION
                                 This is a joint petition by the State Bar of Nevada and
                  attorney Kelley Anne Alexander for her resignation from the Nevada bar.
                                 SCR 98(5) provides that Nevada attorneys who are not
                  actively practicing law in this state may resign from the state bar if
                  certain conditions are met. The petition includes statements from state
                  bar staff confirming that no disciplinary, fee dispute arbitration, or client
                  security fund matters are pending against Alexander; and that she is
                  current on all membership fee payments and other financial commitments
                  relating to her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                 Bar counsel has recommended that the resignation be
                  approved, and the Board of Governors has approved the application for
                  resignation.     See SCR 98(5)(a)(2). Alexander acknowledges that her
                  resignation is irrevocable and that the state bar retains continuing
                  jurisdiction with respect to matters involving a past member's conduct
                  prior to resignation.     See SCR 98(5)(c)-(d). Finally, Alexander has
                  submitted an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
     OF
     NEVADA


(0) 1947A   ce.
                                                                                        kr, -
                              The petition satisfies the requirements of SCR 98(5).
                  Accordingly, we approve attorney Kelley Anne Alexander's resignation.
                  SCR 98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.



                                                              ct_Ait ct__ccbr           , C.J.
                                                           Parraguirre


                                                               f-L      A      4-Lk \      J.
                                                           Hardesty


                                                                                           J.
                                                           Douglas




                                                                      V 1-AA

                                                                                           J.
                                                           Saitta




                                                                                           J.




                  cc: Kelley A. Alexander
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ae